DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-14, 17-19 and 22-23 are allowed.
The invention is directed to a infrastructure equipment in a wireless system, wherein a plurality of control channels configured to schedule a plurality of data channels configured to carry data, the data channels being divided into a plurality of bundles each comprising a plurality of the data channels, to transmit, in the first repetition of the time units, one or more of the plurality of bundles, and to re-transmit the data, in a second repetition of the time units, for at least a first of the bundles and a second of the bundles, one or more of the data channels of the first of the bundles being swapped for re-transmission with one or more of the data channels of the second of the bundles. Each of the independent claims 1, 12 and 17 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, An infrastructure equipment forming part of a wireless telecommunications system, the infrastructure equipment comprising: transmitter circuitry for transmitting signals representing data via a wireless access interface of the wireless telecommunications system to a communications device, receiver circuitry for the re-transmission of the plurality of control channels one or more of the data channels of the first of the bundles is swapped with one or 2Application No. 16/344,807 Reply to Office Action of October 16, 2020 more of the data channels of the second of the bundles such that the first of the bundles associated with the re-transmission includes said one or more data channels previously in the second of the bundles and such that the second of the bundles associated with the re- transmission includes said one or more data channels previously in the first of the bundles.
	Regarding claim 12, A method of controlling communications at an infrastructure equipment forming part of a wireless telecommunications system, the method comprising controlling transmitter circuitry of the infrastructure equipment and receiver circuitry of the infrastructure equipment to transmit and to receive signals via a wireless the 5Application No. 16/344,807bundles being swapped for re-transmission with one or more of the data channels of the second of the bundles, wherein said transmitting includes transmitting a data channel swap indicator in each of the control channels, the data channel swap indicator indicating which of the data channels of the bundle scheduled by the each of the control channels should be swapped.
Regarding claim 17, A communications device forming part of a wireless telecommunications system, the communications device comprising. transmitter circuitry for transmitting signals representing data via a wireless access interface of the wireless telecommunications system to an infrastructure equipment of the wireless telecommunications system, 6Application No. 16/344,807 Reply to Office Action of October 16, 2020 receiver circuitry for receiving signals representing data via the wireless access interface from the infrastructure equipment, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit and receive signals via the wireless access interface in accordance with a time divided structure in which the wireless access interface is divided into a plurality of the bundles being swapped for re-transmission by the infrastructure equipment with one or more of the data channels of the second of the bundles, wherein the controller circuitry is configured in combination with the receiver circuitry to receive a bundle swap identifier from the infrastructure equipment, the bundle swap identifier being associated with the second bundle. 
	Therefore, the independent claims 1, 12 and 17 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Loehr et al. (US 2016/0164643 A1) discloses a statistical information collecting system and device for finding the detailed state of traffic flowing in a network to effectively reduce the traffic flow by sending statistical information from a statistical information collection apparatus to a collector device wherein a statistical information collection system with a statistical information collection apparatus comprising a collector device, in which the statistical information collection apparatus receives packets and collects statistical information from the received packets, and sends the collected statistical information to a collector device; the statistical information collection apparatus contains flow information including flow identification conditions for identifying flows that the received packets belong to, and sorts the statistical information on the collected packets for each flow identified by the flow identification conditions 
Claims 2-11 and 13-14 and 18-19, 22-23 are allowed since they depend on claims 1, 12 and 17 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/27/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473